DETAILED ACTION
This action is in response to applicant’s amendment received on 11/25/2020. Amended claim 1 is acknowledged. Claims 1-3, 5-8, 10-13 and 15 are pending. Claims 4, 9 and 14 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 2007/0000484, herein “Magill”) in view of Frost et al. (US 2010/0159179, herein “Frost”) and Kelly (US 2011/0185764).
Regarding claim 1, Magill discloses a container (figs. 1 and 6) with functions of thermal storage (it is noted, the container comprises a layer -604- including phase change material -614-, par. 0057, with thermal storage properties, as it is well known in the art) (for clarity, figure 6 refers to a detail cross-sectional view of any of the embodiments of figures 1-5, par. 0055, lines 1-2), comprising:
an inner bottle (102, 602) containing a liquid (106) [par. 0035, lines 3-6];
a thermal storage material layer (604) disposed on an outer side (606) of the inner bottle (102, 602) (figs. 1 and 6);
wherein the thermal storage material layer (604) comprises:
a thermal storage material (614) adapted to undergo a phase change for absorbing or releasing thermal energy [par. 0035, lines 10-14]; and
a first polymer layer (per par. 0057, lines 16-19, “a third layer can be included so as to at least partially cover… a surface -610- of the second layer -604-“) disposed on an outer side of the thermal storage material layer (604) (fig. 6).
The election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07. In this instance, Magill does not disclose a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region. Magill does disclose, however, many different options of polymers to be Frost, for instance, teaches that polymer compositions such as Polyethylene terephthalate, which is a polyester based on phthalic acid and which is known to be used in the plastic container industry, include a reheat additive which has reducing transmission/increasing absorbance across the IR region as the wavelength increases [abstract]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region, in order to have a container that provides proper thermal regulation by adjusting or controlling heat transfer between an outside environment and contents of the container, according to specific design needs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Magill does not disclose:
the container having functions of temperature indication since there is no a thermochromic material as part of the layer disposed on the outer side of the bottle, 
the thermochromic material mixed in the thermal storage material, and
The use of thermochromic materials incorporated in thermal layers already containing a phase change material for the purpose of allowing a consumer to view a temperarure state of a beverage within a container is known in the art. Kelly, for instance, also directed to a beverage container (210) comprising a sidewall (212) with an exterior surface (220) teaches a thermal layer (224) having a composite mixture of phase change material (228) and thermochromatic material (230) (figs. 26-26a) [par. 0133] for the purpose of allowing a consumer to view the temperature state of the beverage within the container (210) [par. 0131, lines 1-4], by displaying colors over critical temperature ranges [par. 0129, lines 13-17].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to incorporate in Magill the teachings of Kelly to have a thermochromic material mixed with the thermal storage material and therefore a container having functions of temperature indication with at least two color changes depending on a temperature change. 
Regarding claim 2, the combination of Magill, Frost and Kelly does not disclose an endothermic peak and an exothermic peak of the thermochromic and thermal storage material layer lying in a range of an optimum drinking temperature.
However, Magill discloses the use of various phase change materials to achieve a desired transition temperature [par. 0063, par. 0064 and par. 0065, lines 1-3]. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have provided the thermochromic and thermal interface material layer of the combination of Magill, Frost and Kelly with an endothermic peak and an exothermic peak in a range able to maintain the beverage at an optimal drinking temperature.
Regarding claim 3, as applies to claim 2, above, Magill discloses the selection of the phase change material depending upon a desired temperature or a desired range of temperatures that can be maintained by the phase change material [par. 0062, lines 13-16] and cites that, for maintaining a food item at relatively high temperatures for a prolonged period of time, it has been discovered that a transition temperature that is within an specific range at or above normal skin temperature can be particular desirable, such as from about 55ºC to about 65ºC [par. 0062, lines 26-32]. Furthermore, it is not considered inventive to discover an optimum or workable range through routine experimentation. MPEP 2144.05 II A.
Regarding claim 5, the combination of Magill, Frost and Kelly discloses: 
the thermochromic and thermal storage material including saturated higher fatty' acids [Magill, par. 0068, lines 1-3].

Claims 1, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 9,863,695, herein “Alexander”) in view of Frost and Kelly.
Regarding claim 1, Alexander discloses a container (100) (fig. 1) with functions of temperature indication (the container is capable of indicating the temperature selected by the user through a visual indication screen) [col. 7, lines 39-49] and thermal storage (it is noted, the container comprises a layer -24- including phase change material -25-, col. 3, lines 29-30, with thermal storage properties, as it is well known in the art), comprising:

a thermal storage material layer (25) disposed on an outer side of the inner bottle (10) (fig. 1); and
wherein the thermal storage material layer (25) comprises:
a thermal storage material adapted to undergo a phase change for absorbing or releasing thermal energy [col. 3, lines 30-32]; and
a first polymer layer (20) [col. 3, lines 13-16] disposed on an outer side of the thermal storage material layer (25) (fig. 1).
The election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07. In this instance, although Alexander does disclose a polymer material (20), Alexander does not disclose a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region. Frost, for instance, teaches that polymer compositions such as Polyethylene terephthalate, which is widely used in the plastic container industry, include a reheat additive which has reducing transmission/increasing absorbance across the IR region as the wavelength increases [abstract]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region, in order to have a container that provides proper thermal regulation by adjusting or controlling heat transfer between an outside environment and contents of the container, according to specific design needs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Alexander does not disclose:
a thermochromic material mixed in the thermal storage material, and having at least two-color changes depending on a temperature change.
Although Alexander discloses the container (100) having functions of temperature indication, as explained above, it does not disclose a thermochromic material mixed in the thermal storage layer. However, the use of thermochromic materials incorporated in thermal layers already containing a phase Kelly, for instance, also directed to a beverage container (210) comprising a sidewall (212) with an exterior surface (220) teaches a thermal layer (224) having a composite mixture of phase change material (228) and thermochromatic material (230) (figs. 26-26a) [par. 0133] for the purpose of allowing a consumer to view the temperature state of the beverage within the container (210) [par. 0131, lines 1-4], by displaying colors over critical temperature ranges [par. 0129, lines 13-17].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to incorporate in Alexander the teachings of Kelly to have a thermochromic material mixed with the thermal storage material and therefore a container having functions of temperature indication with at least two color changes depending on a temperature change in order to allow the consumer to view the temperature state of the beverage within the container and not just the temperature selected by the user. 
Regarding claim 6, the combination of Alexander, Frost and Kelly discloses: 
the container further comprising:
a second polymer layer (Alexander, 30, col. 4, lines 13-14) disposed on an outer side of the first polymer layer (Alexander, 20) (Alexander, fig. 1), and including a wavelength-selective polymer; 
(as applies to claim 1, above, Alexander does disclose a second polymer material layer -30- but does not disclose the second polymer material layer being a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a wavelength-selective polymer having an absorbance higher than 90% in mid-infrared region and a transmittance higher than 70% in near-infrared and visible region, in order to have a container that provides proper thermal regulation by adjusting or controlling heat transfer between an outside environment and contents of the container, according to specific design needs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416).
and

wherein the thermochromic and thermal storage material layer absorbs light passing through the first polymer layer (Alexander, 20), the second polymer layer (Alexander, 30), and the medium layer (Alexander, 34),
Regarding claim 7, the combination of Magill, Frost and Kelly does not disclose an endothermic peak and an exothermic peak of the thermochromic and thermal storage material layer lying in a range of an optimum drinking temperature.
However, Alexander discloses the selection of the phase change materials to achieve a desired transition temperature that generally corresponds to a suitable drinking temperature for a liquid [col. 3, lines 35-37]. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have provided the thermochromic and thermal interface material layer of the combination of Alexander, Frost and Kelly with an endothermic peak and an exothermic peak in a range able to maintain the beverage at an optimal drinking temperature.
Regarding claim 8, as applies to claim 7, above, Alexander discloses the selection of the phase change material depending upon a desired temperature or a desired range of temperatures that can be maintained by the phase change material and cites that the predetermined transition temperature can optionally be between 135ºF and 140ºF (57º-60ºC) [col. 3, lines 35-40]. Furthermore, it is not considered inventive to discover an optimum or workable range through routine experimentation. MPEP 2144.05 II A.
Regarding claim 11, Alexander discloses:
the medium layer (34) being a vacuum layer [col. 4, lines 9-10].
Regarding claim 12, please refer to the rejection of claim 7, above.
Regarding claim 13, please refer to the rejection of claim 8, above.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Frost and Kelly, in view of Magill.
Regarding claim 10, the combination of Alexander, Frost and Kelly does not disclose the thermochromic and thermal storage material including saturated higher fatty acids.
Magill, for instance, also directed to a container with functions of thermal storage [Abs., lines 7-10] comprising an inner bottle (102, 602) and a thermal storage material layer (604) disposed on an outer side (606) of the inner bottle (102, 602), teaches the thermal storage layer (604) comprising a thermal storage material (614) including fatty acids [par. 0068, lines 1-3] for the purpose of achieving a desired transition temperature.
Therefore, it would have been obvious to one of skill in the art, before the filing date of the claimed invention to have provided Alexander with the heat transfer material of Magill in order to maintain a desired transition temperature. Furthermore, it has been held that the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 15, please refer to the rejection of claim 10, above.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they do not apply to the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763